Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to claims filed on 01/12/2022. Claims 1, 3-8, 10-15 and 17-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks pp. 9-10, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1, 8 and 15 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cannon, Jain and Chang.
Applicant argues that selecting a device as a backup device of a cluster master, as taught by Linden, is different from selecting a node from a plurality of nodes in an edge computing cluster as an agent node. Remarks p. 11. Applicant’s argument is not 
Applicant further argues that Linden does not disclose selecting a device with the lowest load. Remarks p. 11. Applicant’s argument is not persuasive because Linden teaches selecting the device with the higher health score (¶ [0085]), the health score including performance metrics such as processing load, and communication interface load (¶ [0103]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0199830 (“Cannon”), in view of U.S. Pub. No. 2017/0310742 (“Jain”), and further in view of U.S. Pub. No. 2006/0159090 (“Chang”).

Regarding claim 1, Cannon teaches data processing method, comprising: 
obtaining, by a first edge computing node (Fig. 3, 310), a container image from a remote data center (Fig. 8, 850) via a public network (Fig. 3, global internet 350); and 
sending, by the first edge computing node, the obtained container image to another edge computing node in the edge computing cluster (“a mesh computing system in which hosts, i.e. edge nodes, can download an image from another host, e.g. a neighbouring host,” ¶ [0063]) via a local area network, the edge computing nodes being connected by the local area network (Fig. 2, Host(s) 210 connected by Ethernet LAN 205),
wherein the first edge computing node is one of a plurality of edge computing nodes in an edge computing cluster (Fig. 3, Host(s) 310-317; “a group of computing devices that are running containers can be joined together to form a cluster. That cluster may be termed a ‘swarm’,” ¶ [0019]), the edge computing cluster comprises at least two edge computing nodes connected by a local area network (Fig. 2, Host(s) 210 connected by Ethernet LAN 205), the container image being software deployed on each of the at least two edge computing nodes (“a group of computing devices that are running containers can be joined together to form a cluster. That cluster may be termed a ‘swarm’,” ¶ [0019]) for processing data obtained by the respective edge computing 
Cannon fails to teach receiving, by a first edge computing node, a container image update instruction, the container image update instruction instructs the at least two edge computing nodes in the edge computing cluster to update a container image. Jain teaches receiving, by a first computing node, from a remote data center via a public network (Fig. 2A, Server 101; Fig. 1, Internet 115), an image update instruction (Fig. 2A, command 202a), the image update instruction instructs at least two computing nodes in a computing cluster to update an image (Fig. 2D, command(s) 202b and/or 202c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate update instructions, as taught by Jain, into Cannon, to allow an update to be quickly deployed to all managed devices with minimal impact on a single device.
Cannon-Jain fails to teach, in response to the container image update instruction received from the remote data center, selecting, by the first edge computing node, an edge computing node from the plurality of edge computing nodes in the edge computing cluster as an agent node. Chang teaches, in response to the container image update instruction received from the remote data center, selecting, by the first edge computing node, an edge computing node from the plurality of edge computing nodes in the edge computing cluster as an agent node (“When a new update package is available, it is advertised by the SMS server 100 which alerts the machines 120, 125, 130 on the branch network 115. This triggers a selection process at the branch network 115 and causes one of the machines 120, 125, 130 to be elected as an active download master,” 

Regarding claim 8, Cannon teaches computing node, comprising at least one processor and a memory, wherein the memory is configured to store computer readable instructions that, when executed by the at least one processor, cause the computing node to perform operations (¶ [0130]) comprising: 
obtaining, by a first edge computing node (Fig. 3, 310), a container image from a remote data center (Fig. 8, 850) via a public network (Fig. 3, global internet 350); and 
sending, by the first edge computing node, the obtained container image to another edge computing node in the edge computing cluster (“a mesh computing system in which hosts, i.e. edge nodes, can download an image from another host, e.g. a neighbouring host,” ¶ [0063]) via a local area network, the edge computing nodes being connected by the local area network (Fig. 2, Host(s) 210 connected by Ethernet LAN 205),
wherein the first edge computing node is one of a plurality of edge computing nodes in an edge computing cluster (Fig. 3, Host(s) 310-317; “a group of computing 
Cannon fails to teach receiving, by a first edge computing node, a container image update instruction, the container image update instruction instructs the at least two edge computing nodes in the edge computing cluster to update a container image. Jain teaches receiving, by a first computing node, from a remote data center via a public network (Fig. 2A, Server 101; Fig. 1, Internet 115), an image update instruction (Fig. 2A, command 202a), the image update instruction instructs at least two computing nodes in a computing cluster to update an image (Fig. 2D, command(s) 202b and/or 202c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate update instructions, as taught by Jain, into Cannon, to allow an update to be quickly deployed to all managed devices with minimal impact on a single device.
Cannon-Jain fails to teach, in response to the container image update instruction received from the remote data center, selecting, by the first edge computing node, an edge computing node from the plurality of edge computing nodes in the edge computing 

Regarding claim 15, Cannon teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a computing node, cause the computing node to perform operations (¶ [0130]) comprising: 
obtaining, by a first edge computing node (Fig. 3, 310), a container image from a remote data center (Fig. 8, 850) via a public network (Fig. 3, global internet 350); and 
sending, by the first edge computing node, the obtained container image to another edge computing node in the edge computing cluster (“a mesh computing 
wherein the first edge computing node is one of a plurality of edge computing nodes in an edge computing cluster (Fig. 3, Host(s) 310-317; “a group of computing devices that are running containers can be joined together to form a cluster. That cluster may be termed a ‘swarm’,” ¶ [0019]), the edge computing cluster comprises at least two edge computing nodes connected by a local area network (Fig. 2, Host(s) 210 connected by Ethernet LAN 205), the container image being software deployed on each of the at least two edge computing nodes (“a group of computing devices that are running containers can be joined together to form a cluster. That cluster may be termed a ‘swarm’,” ¶ [0019]) for processing data obtained by the respective edge computing node (“host 370 uses the image to create a container, in order to address the request from client 385,” ¶ [0091]).
Cannon fails to teach receiving, by a first edge computing node, a container image update instruction, the container image update instruction instructs the at least two edge computing nodes in the edge computing cluster to update a container image. Jain teaches receiving, by a first computing node, from a remote data center via a public network (Fig. 2A, Server 101; Fig. 1, Internet 115), an image update instruction (Fig. 2A, command 202a), the image update instruction instructs at least two computing nodes in a computing cluster to update an image (Fig. 2D, command(s) 202b and/or 202c). It would have been obvious to one of ordinary skill in the art before the effective filing date 
Cannon-Jain fails to teach, in response to the container image update instruction received from the remote data center, selecting, by the first edge computing node, an edge computing node from the plurality of edge computing nodes in the edge computing cluster as an agent node. Chang teaches, in response to the container image update instruction received from the remote data center, selecting, by the first edge computing node, an edge computing node from the plurality of edge computing nodes in the edge computing cluster as an agent node (“When a new update package is available, it is advertised by the SMS server 100 which alerts the machines 120, 125, 130 on the branch network 115. This triggers a selection process at the branch network 115 and causes one of the machines 120, 125, 130 to be elected as an active download master,” ¶ [0038]; “The election criteria are run by the service 205, use known techniques, and are broadcast by the branch machine when triggering the election request. In one arrangement for example, an election might be carried out using the Universal Data Protocol ("UDP") and a different multicast group address from that used for package delivery,” ¶ [0074]). It would have obvious to one for ordinary skill in the art before the effective filing date of the invention to incorporate election, as taught by Chang, into Cannon-Jain, to download software from a server only once, thereby reducing the processing load on the server.

Regarding claims 7 and 14 Cannon-Jain-Chang teaches the invention of claims 1 and 8, and further teaches that, when the agent edge computing node is not the first edge computing node and obtaining the to-be-updated container image comprises: obtaining, by the first edge computing node, the to-be-updated container image from the agent node (Cannon: “the first host 470 may be able to reduce substantially the number of requests that it makes for images from central registry 490. Many requests from clients for images will be met by implementing step 960, i.e. downloading the image from another host in the mesh network 400. Downloading the image from another host in the mesh network 400 reduces traffic in the mesh network 400. When the image is downloaded from another host to first host 470, there will be no request to central registry 490 and hence there is a reduction in traffic on seventh link L7, which is the backhaul link,” ¶ [0095]), the to-be-updated container image being obtained by the agent node from the remote data center (Cannon: Fig. 8, 850). 

Regarding claim 21, Cannon-Jain-Chang teaches the invention of claim 1 above, and further teaches that the at least two edge computing nodes are connected to one or more sensors (Jain: “An antenna 1502, for receiving/transmitting cellular transmissions 1522, is provided. Transmission 1526 may, for example, be a WiFi™ or an LTE transmission to another edge node,” ¶ [0118]), and each of the at least two computing nodes is configured to process data collected by the one or more sensors to generate one or more processing results (Jain: “management server 101 can receive a notification from managed device 103a that it has received and installed update 201,” ¶ [0034]) and send the one or more processing results to the remote data center via the a that it has received and installed update 201,” ¶ [0034]).

Claims 3-6, 10-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon-Jain-Chang as applied to claim 1, 8 and 15 above, and further in view of U.S. Pub. No. 2010/0162036 (“Linden”).

Regarding claims 3, 10 and 17, Cannon-Jain-Chang teaches the invention of claims 1, 8 and 15, but fails to teach that selecting, the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node comprises: obtaining, by the first edge computing node, a performance parameter of each edge computing node in the edge computing cluster, wherein the performance parameter is used to indicate resource usage of the respective edge computing node; determining, by the first edge computing node, a load of each edge computing node in the edge computing cluster based on the performance parameter of the respective edge computing node; and sorting, by the first edge computing node, the plurality of edge computing nodes in the edge computing cluster based on the loads of the plurality of edge computing nodes, and selecting one edge computing node with the lowest load from the plurality of edge computing nodes in the edge computing cluster as the agent node. Linden teaches selecting an agent node from a plurality of edge computing nodes comprises: obtaining, by the first edge computing node, a performance parameter of each edge computing node in the edge computing cluster (“The cluster devices may implement a monitoring function in various different ways. In one example, each of the 

Regarding claims 4, 11 and 18, Cannon-Jain-Chang-Linden teaches the invention of claims 3, 10 and 17, and further teaches selecting the first edge computing node, as the edge computing node with the lowest load (Linden: “a device health score 

Regarding claims 5, 12 and 19, Cannon-Jain-Chang teaches the invention of claims 1, 8 and 15, but fails to teach that selecting the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node comprises: randomly selecting, by the first edge computing node, the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node. Linden teaches selecting the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node comprises: randomly selecting, by the first edge computing node, the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node (“selection may be based upon device health score, processing load, IP address, connection speed, random selection, or the like,” ¶ [0112]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate master election, as taught by Linden, into Cannon-Jain-Chang, to employ a simple master election process, thereby reducing the time required to elect a new master.

Regarding claims 6, 13 and 20, Cannon-Jain-Chang teaches the invention of claims 1, 8 and 15, but fails to teach that selecting the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node comprises: selecting, by the first edge computing node, the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node based on an identifier of the agent edge computing node. Linden teaches selecting, by the first edge computing node, the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node based on an identifier of the agent edge computing node (“selection may be based upon device health score, processing load, IP address, connection speed, random selection, or the like,” ¶ [0112]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate master election, as taught by Linden, into Cannon-Jain-Chang, to employ a simple master election process, thereby reducing the time required to elect a new master.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455